     Case 4:18-cv-00252-WTM-BKE Document 65 Filed 05/03/21 Page 1 of 2



               IN THE UNITED STATES DISTRICT COURT FOR
                   THE SOUTHERN DISTRICT OF GEORGIA
                            SAVANNAH DIVISION


BAKER & MURAKAMI PRODUCE
COMPANY LLLP, an Idaho limited
liability limited partnership;
and J.F. PALMER AND SONS
PRODUCE, INC., a Texas
corporation;


       Plaintiffs,


V.                                               CASE NO. CV418-252


WENG FARMS INC., a Texas
corporation; LIYA WENG, an
individual also known as Lea
Weng; WILLIAM R. FOSTER,
individual; and HILLCREST
FARM, a business entity;

       Defendants.




                                ORDER


      Before the Court is Plaintiffs' Joint Motion to Dismiss Claims

Against Defendant Liya Weng. (Doc. 64.) Pursuant to Federal Rule

of Civil Procedure 41(a)(2), ''an action may be dismissed at the

plaintiff s request only by court order, on terms that the court

considers proper." In this case. Plaintiffs and Defendant Weng

have agreed that Plaintiff s claims against Defendant Weng should

be   dismissed.   After   careful   consideration.   Plaintiffs'   request

(Docs. 64) is GRANTED. Accordingly, Plaintiffs' claims against
   Case 4:18-cv-00252-WTM-BKE Document 65 Filed 05/03/21 Page 2 of 2



Defendant Liya Weng are DISMISSED WITH PREJUDICE and the Clerk of

Court is DIRECTED to amend the caption accordingly.

    SO ORDERED this             of May 2021.




                                 WILLIAM T. MOORE, JR.
                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF GEORGIA
